Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 23 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     
                     Head Quarters 23d Sepr 1782Sir
                      
                  
                  I have the Honor to transmit to your Excellency the substance of the latest Intelligence from N. York, which I received Yesterday—And is as follows—Vizt.
                  "Twelve Sail of the Line were to sail on the 24th and Report says they were to take Transports under their Convoy.
                  “Transports have been watering at every watering place from Staten Island to White Stone—Yesterday (The 21st) they were called together at N. York.
                  “Vessels were ready to carry the Refugees to Halifax—Wards Corps received New Cloathes & were to embark.
                  “A very hot press for Seamen in N. York."  With much Regard & Consideration I have the Honor to be &c.
                  
                  
                  Your Favor of the 20th Sepr reached me in due time.
               